

114 HR 5647 IH: To amend the Internal Revenue Code of 1986 to treat certain ride-sharing services provided by transportation network companies as excludable transportation fringe benefits, and for other purposes.
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5647IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Meadows (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to treat certain ride-sharing services provided by
			 transportation network companies as excludable transportation fringe
			 benefits, and for other purposes.
	
 1.FindingsCongress finds the following: (1)The Washington Metropolitan Area Transit Authority (WMATA) provides approximately 2.3 million Metrorail and Metrobus trips per year across the National Capital Region to Federal employees, commuters, and millions of visitors to the Nation’s capital.
 (2)Approximately 40 percent of WMATA peak-hour commuters are Federal employees. (3)WMATA began building its rail system in 1969 and currently serves 91 stations and has 117 miles of track.
 (4)The Federal Transit Administration (FTA) and the National Transportation Safety Board (NTSB) have found significant safety concerns resulting from a backlog of deferred maintenance. (5)By closing the system earlier on weekends and expanding weekday maintenance, SafeTrack will address FTA and NTSB safety recommendations and deferred maintenance backlogs.
 (6)The plan includes 15 Safety Surges with around-the-clock single tracking or segment shutdowns that will impact rush hour commutes. (7)SafeTrack is scheduled to conclude in March 2017.
 (8)During the course of SafeTrack, WMATA is encouraging customers to utilize other commuting options, including ride-sharing services.
 (9)The Federal Government, which is negatively affected when its employees cannot easily commute to and from work, has an interest in assisting employees with alternate commuting options during the course of SafeTrack.
			2.Ride-sharing services provided by a transportation network company
 (a)In generalParagraph (1) of section 132(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following: , or through the qualified use of services provided by a transportation network company,.
				
 (E)Any qualified ride-sharing service provided after the date of the enactment of this subparagraph and before June 1, 2017..
 (b)Qualified ride-Sharing servicesParagraph (5) of section 132(f) of such Code is amended by adding at the end the following:  (G)Qualified ride-sharing service (i)In generalThe term qualified ride-sharing service means transportation provided through a transportation network company if—
 (I)such transportation is in connection with travel between the employee’s residence and place of employment, both of which are located within the Washington Metropolitan Area,
 (II)the employee is an employee of a Government agency and receives transit benefits from the agency, and
 (III)such transportation is through the use of services that utilize innovative mobility technologies to provide alternatives to driving alone, including car-share, bike-share, carpool or vanpool, multimodal fare payment system, app-based mobility provider, and other innovative projects.
 (ii)Washington Metropolitan AreaThe term Washington Metropolitan Area means the District of Columbia; Montgomery, Prince George’s, and Frederick Counties in Maryland; Arlington, Fairfax, Loudon, and Prince William Counties in Virginia; and all cities now or hereafter existing in Maryland or Virginia within the geographic area bounded by the outer boundaries of the combined area of said counties..
 (c)Limitation on exclusionParagraph (2) of section 132(f) of such Code is amended by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (D). (d)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act.
			3.Transit benefits for services of transportation network companies
 (a)In generalDuring the period beginning on the date of enactment of this Act and ending on June 1, 2017, or a date determined under subsection (d), whichever is earlier, the head of any agency that has a program, including any program established under section 7905 of title 5, United States Code, or Executive Order 13150 (April 21, 2000; 65 Fed. Reg. 24613), to provide transit benefits to employees of the agency shall provide transit benefits to employees who use the services of transportation network companies within the Washington Metropolitan Area in the same manner as such head provides transit benefits to employees who use public transportation services within the Washington Metropolitan Area.
			(b)Requirements
 (1)ElectionAn employee may receive transportation network companies benefits under this section only if the employee agrees in writing not to accept any other transit benefit, including any parking benefit, offered by the applicable agency head while receiving such transportation network companies benefits.
 (2)LimitThe amount of the transit benefit provided to an employee under this section during any month for the use of the services of transportation network companies may not exceed the amount of the transit benefit that would have been provided to the employee during the month for the use of public transportation services.
 (c)DefinitionsIn this section— (1)the term transportation network company means a corporation, limited liability company, partnership, sole proprietor, or any other entity that utilizes innovative mobility technologies to provide alternatives to driving alone, including car-share, bike-share, carpool or vanpool, multimodal fare payment system, app-based mobility providers, and other innovative projects; and
 (2)the term Washington Metropolitan Area means the District of Columbia; Montgomery, Prince George’s, and Frederick Counties in Maryland; Arlington, Fairfax, Loudon, and Prince William Counties in Virginia; and all cities now or hereafter existing in Maryland or Virginia within the geographic area bounded by the outer boundaries of the combined area of said counties.
 (d)Early completion of SafeTrackIf the program conducted by the Washington Metropolitan Area Transit Authority (commonly referred to as SafeTrack) is completed on a date before June 1, 2017, an agency head shall, beginning on such date, discontinue the provision of transit benefits for the use of transportation network companies under this section.
			